Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
Response to Amendment
The amendment filed 05/21/2021 has been entered.  As directed by the amendment: claim 1 has been amended; claims 9-12 have been cancelled; and claim 13 has been added.  Therefore, claims 1-8 and 13 are pending.
The amendment is sufficient in overcoming the previously indicated grounds of rejection.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 15 recites “the advancing direction” and should, instead recite “the advancing angle direction” in order to be consistent with lines 11-12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-8 and 13 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “a curve of the preliminary line extends toward a first straight line that extends through the first end in a direction of the welding line” (emphasis added) renders the claim indefinite as it is unclear if the “first straight line” and the “direction of the welding line” are intended to refer to the “straight line” and “welding line direction,” respectively, recited in lines 25-26.  That is, the latter recites “a straight line, extending from the first end toward the second end in the welding line direction.” Here, it is unclear if the “first straight line” that extends through the first end in a “direction of the welding line” refers to the “straight line” that extends from the first end in the “welding line direction.”
	Claims 2-8 and 13 inherit the above deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP2003164968; cited on IDS filed 06/28/2019), hereinafter Shimizu, in view of Fukuda et al. (U.S. Publication 2008/0206594), hereinafter Fukuda, Komatsu et al. (U.S. Publication 2017/0090431), hereinafter Komatsu, and in further view of Egawa et al. (U.S. Publication 2018/0369958; earlier foreign date of 06/21/2017), hereinafter Egawa.
Regarding claim 1, Shimizu discloses a method for manufacturing a component obtained by joining aluminum members made of metal including aluminum by arc welding in which an arc is discharged from a welding wire extending from a leading end portion of a welding torch (paragraph 0001, welding method suitable for welding aluminum using a welding torch. Para. 0006, preventing crack occurrence by making temperature difference uniform. Para. 0012, arc welding of the workpieces. Para. 0020-0021, MIG welding using torch 30 that produces an arc to melt members 10 and 20) (figures 1 and 2
wherein the welding torch (30) is configured to produce an arc toward an arc welding portion where the arc welding is to be performed (As shown in Figure 1.  See also paragraph 0022, “welding torch 30 moves in accordance with the arrow shown in Fig. 1 and emits an arc to the base materials 10, 20.”  The arc welding portion is taken as the area or region of materials 10/20 that are subjected to the arc from the welding torch), 

    PNG
    media_image1.png
    306
    531
    media_image1.png
    Greyscale

wherein outer surfaces of the aluminum members (as shown above) are provided with a welding line extending from a first end to a second end (welding line take as the line extending from the 1st to 2nd end.  Para. 023 discloses that the arc from the torch 30 moves from a welding start point 14, or point P, which is the starting point of the welding joint between members 10 and 20, to a welding end point 15, or point E. Points P/14 and E/15 correspond to the 1st and 2nd ends shown above), and a preliminary line extending from a third end to a fourth end (preliminary line take as the line that precedes the welding line and extends from the 3rd to the 4th end.  Para. 0023 discloses that the arc discharge starts at start point 13, or point S, and ends welding start point P/14.), the fourth end of the preliminary line being connected to the first end of the welding line (as shown and detailed above), 

    PNG
    media_image2.png
    330
    570
    media_image2.png
    Greyscale

wherein, while the welding wire is maintained so as to extend perpendicularly to the arc welding portion on the outer surfaces (as shown above, the welding wire extends perpendicularly to the arc welding portion-as suggested by the intersecting and perpendicular dashed lines.  The welding wire is, at least partially, maintained in this position.  Para.0027, the Welding torch 30 moves to above the S point 13, 3rd end, and starts the discharge of the arc. Welding torch 30 moves while melting member 10 from point S/13, or the 3rd end, to point P/14, or the 4th end. Paragraph 0028, welding torch 30 is then moved from P/14 to E/15, or the 2nd end.), or maintained so as to extend in an advancing angle direction, the arc welding along the preliminary line from the third end to the fourth end, and the arc Para.0027, the Welding torch 30 moves to above the S point 13, 3rd end, and starts the discharge of the arc. Welding torch 30 moves while melting member 10 from point S/13, or the 3rd end, to point P/14, or the 4th end. Paragraph 0028, welding torch 30 is then moved from P/14 to E/15, or the 2nd end. As such, arc welding occurs along the preliminary line from the 3rd end to the 4th end and then along the welding line from the 1st end to the 2nd end.), 
wherein the advancing angle direction is a direction in which the welding wire extends such that a tip of the welding wire is positioned toward the second end relative to a root of the welding wire when the arc welding is performed along the welding line (see above), 

    PNG
    media_image3.png
    330
    576
    media_image3.png
    Greyscale

wherein a direction in which the preliminary line extends at the fourth end is a preliminary line direction (“Preliminary Direction”), 
wherein a direction in which the welding line extends at the first end is a welding line direction (“Welding Direction”
wherein the preliminary line is adjusted (taken as the adjustment made by welding torch as it moves along the preliminary line) such that a smaller angle out of angles formed by a straight line, extending from the fourth end toward the third end in the preliminary line direction (straight line along and collinear with the “Preliminary Direction” between the 3rd and 4th end), and a straight line, extending from the first end toward the second end in the welding line direction (straight line along and collinear with the “Welding Direction” between the 1st and 2nd end), becomes an obtuse angle (angle shown above between the aforementioned straight lines is an obtuse angle.  That is, an angle that is greater than 90° and less than 180°-as defined in paragraph 0044 of the instant application, as published, which states “The obtuse angle means an angle larger than 90° and smaller than 180°.”).  
While Shimizu discloses that the arc welding process is a MIG welding process (para. 0020 and 0021, which disclose MIG welding), Shimizu is silent on the welding torch being configured to emit a shielding gas toward the arc welding portion.
Still further, Shimizu discloses (para. 0028) that “when the point P is reached, the welding torch is stopped, for example, for 0.4 seconds to 0.6 seconds on the point P for a certain time, and discharge of the arc is continued.”  Shimizu, therefore, is silent on the arc welding along the welding line being performed consecutively after the arc welding along the preliminary line by instantly changing the advancing direction.

    PNG
    media_image4.png
    378
    703
    media_image4.png
    Greyscale

Lastly, with respect to the preliminary line, Shimizu discloses the preliminary line being straight, or at least substantially straight, and extending toward a first straight line that extends through the first end in a direction of the welding line, as shown above.  However, Shimizu is silent on the preliminary line being curved such that a convexity of a curve of the preliminary line extends toward the first straight line.

    PNG
    media_image5.png
    182
    167
    media_image5.png
    Greyscale

Figure 4 of Fukuda
para. 0003, MIG welding process for welding overlapped members) (Figures 1-5, members 12 and 14 to be welded, torch 28 discharging arc 36 to create weld zone 18 on the overlapped members 12 and 14 using wire 26) (para. 0043 discloses member 12 being an aluminum or aluminum alloy material and para. 0044 discloses member 14 being aluminum alloy coated steel) for the welding torch (28) to be configured to emit a shielding gas toward the arc welding portion (para. 0055, torch 28 “sprays inert gas 32 (indicated by two-dotted chain lines in Figure. 4) composed of one of one of argon gas, helium gas, neon gas, and the like or a mixture of two or more kinds thereof onto the weld zone.”).

    PNG
    media_image6.png
    414
    769
    media_image6.png
    Greyscale

Figure 5 of Fukuda

Although not necessarily relied upon, Fukuda also teaches the arc welding being performed while the welding wire (26) is maintained so as to extend in an advancing angle direction (Advancing Angle Direction, shown above), wherein the advancing angle direction is a direction in which the welding wire (26) extends such that a tip of the welding wire is positioned toward the second end relative to a root of the welding wire (the tip of the welding wire, or the portion of wire 26 that is closest to the members 12/14, is positioned toward the 2nd End, as shown above, relative to a root of the wire 26, or the opposite end of wire 26) when the arc welding is performed along the welding line (From the 1st end toward the 2nd End along the welding line, as shown above).
The advantage of combining the teachings of Fukuda is that in doing so would provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061), while providing conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu with Fukuda, by adding to the welding torch and replacing the relative angular direction of the welding wire of Shimizu, with the teachings of Fukuda, in order to provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061), while providing conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
The combination of Shimizu and Fukuda teaches each claimed limitation except for the arc welding along the welding line being performed consecutively after the arc welding along the preliminary line by instantly changing the advancing direction and the 

    PNG
    media_image7.png
    305
    502
    media_image7.png
    Greyscale

Komatsu teaches that it is known in the art of arc welding (Figure 1, welding torch 123, welding wire 122, feeder 121. Para. 0037 discloses generating an arc between wire 122 and workpiece W during welding) (Figure 7 above shows the welding trajectory from P1 to P5, where the line from P1 to P3 is taken as corresponding to a first line and the line P3 to P5 is taken as corresponding to a second line that occurs after the first line) (Here, welding along the first line is preliminary to welding along the second line) for arc welding along a welding line (P3 to P5) being performed consecutively after the arc welding along the first line (P1 to P3) by instantly changing the advancing direction (para. 0050, “positions of teaching points P1 to P5, an attitude of welding torch 123 at each teaching point, a trajectory of welding line (straight or arc) between two teaching points, and an attitude of welding torch 123 between two teaching points are set. This creates a program for movement of welding torch 123 in the welding step. Still more, in the teaching step, interpolation points are automatically set between two teaching points at a constant interval, based on a trajectory between two teaching points, so as to further finely set the movement of welding torch 123.”) (para. 0048, “The robot control method in the exemplary embodiment modifies the operation of manipulator 120 in real time, based on the shape of workpiece W obtained by sensor 131. Still more, the robot control method in the exemplary embodiment enables to weld a corner of workpiece W while changing an angle of welding torch 123, taking into account displacement at the edge, when sensor 131 detects the edge of workpiece W. This achieves high-quality welding also at the corner of workpiece W. Furthermore, the welding work can be continued without stopping at the corner.”) (see also paragraphs 0053 detailing attitude control of torch 123) (See also Figures 9-15 and paragraph 0083).
The advantage of combining the teachings of Komatsu is that in doing so would provide control over the advancing direction of the weld torch such that welding can continue without stopping, thereby improving efficiency.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda, with Komatsu, by replacing the stopping of the welding torch of Shimizu, which is disclosed as being stopped, for example, for 0.4 seconds to 0.6 seconds, with the teachings of Komatsu, in order to provide control over the advancing direction of the weld torch such that welding can continue without stopping, thereby improving efficiency.
The combination of Shimizu, Fukuda, and Komatsu teaches each claimed limitation except for the preliminary line being curved such that a convexity of a curve of the preliminary line extends toward the first straight line.
P1, P2, P3, P4, P5) may be “straight” or an “arc” (para. 0050), where Figure 7 shows an embodiment in which the trajectories between each teaching point is a straight line.  Here, Komatsu provides disclosure for the welding line between any two teaching points being straight or curved (arc).
However, Komatsu only generally discloses a curved line and is silent on a convexity of a curve of the preliminary line extends toward the first straight line.

    PNG
    media_image8.png
    789
    821
    media_image8.png
    Greyscale

Egawa teaches that it is known in the art of welding aluminum members (Abstract; “A metal member includes a first plate, and a second plate abutting against and welded to the first plate in at least one butt portion”) (Figure 1 and paragraph 0037, “metal member 1 is obtained by making a first plate 2 and a second plate 3 abut against each other” where plates 2 and 3 are formed of a base metal “such as aluminum iron, stainless steel, titanium, or magnesium) for a convexity of a curve of a welding trajectory (L1) to extend toward a straight line (tangent lines d1, d2, d3, etc.) (para. 0038; “…a length from a first end P1 to a second end P2 of a welding boundary line L1 between the first plate 2 and the second plate 3 is longer than a length of a straight line L2 connecting the first end P1 and the second end P2 of the welding boundary line L1. Specifically, the welding boundary line L1 is, for example, a wavy curve that oscillates between one side and the other side with respect to the straight line L2.”) (Here, d1 is a straight line that extends through the first end P1 in a direction of the welding direction.  L1 curves such that the curve has a convexity that extends towards, for instance, d1 in that the curve(s) are disclosed as being tangential to d1, d2, d3, etc.).
The advantage of combining the teachings of Egawa is that in doing so would increase the area of the joint potion, relative to a straight line, thereby improving and/or increasing the joining strength between the metal plates and suppressing poor welding as the base metal thermally expands (para. 0039 and 0041).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda and Komatsu, with Egawa, by replacing the straight preliminary line of Shimizu, with the teachings of Egawa, in order to increase the area of the joint potion, relative to a straight line, thereby improving and/or increasing the joining strength between the metal plates and suppressing poor welding as the base metal thermally expands (para. 0039 and 0041).

Regarding claim 2, the primary combination, as applied in claim 2, teaches each claimed limitation.
	While Shimizu, as stated above, discloses the component being obtained by joining aluminum, Shimizu is silent on such a component to be installed in a vehicle.
	However, Fukuda further teaches the component to be installed in a vehicle (para. 0005, “…from the viewpoint of protecting the global environment and saving energy, there is required restriction of emissions of harmful gases and carbon dioxide emitted by automobiles, and also required improvement of mileage. In order to respond to such requirements, reduction in weight of vehicle body is the most effective to meet the requirement, so that there are actively studied replacements of steel members with aluminum members, as members to form body parts and other various parts… the hybrid welding between aluminum and steel is required not only in the field of transportation vehicles represented by the above-mentioned automobiles, but also in other various fields…”).
	The advantage of combining the teachings of Fukuda is that in doing so would provide a welding method that aids in reducing emissions of harmful gases and carbon dioxide (para. 0005).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda, Komatsu, and Egawa, by replacing the components of Shimizu, which are intended to have some kind of installation, with the teachings of Fukuda, in order to provide a welding method that aids in reducing emissions of harmful gases and carbon dioxide (para. 0005).
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation.
	Shimizu further discloses wherein the arc welding is one of metal inert gas (MIG) welding, metal active gas (MAG) welding, tungsten inert gas (TIG) welding, and plasma welding (para. 0020 and 0021, which disclose MIG welding).
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image9.png
    267
    445
    media_image9.png
    Greyscale

	Shimizu further discloses wherein the welding wire extends linearly (as shown above, the welding wire extends linearly from the welding torch).  

    PNG
    media_image5.png
    182
    167
    media_image5.png
    Greyscale

Figure 4 of Fukuda
	Still further, Fukuda, as currently relied upon, also teaches the welding wire (26) extending linearly (as shown above).
Regarding claim 5, the primary combination, as applied in claim 4, teaches each claimed limitation.

    PNG
    media_image9.png
    267
    445
    media_image9.png
    Greyscale

as shown above), Shimizu is silent on an angle of the welding wire relative to the vertical direction being larger than 0° and smaller than 20°.  

    PNG
    media_image10.png
    314
    491
    media_image10.png
    Greyscale

Figure 5 of Fukuda

	However, as currently relied upon Fukuda further teaches the welding wire (26) being inclined (X axis) relative to a vertical direction (Y axis), wherein an angle (Θ) of the welding wire relative to the vertical direction being larger than 0° and smaller than 20° (angle Θ relative to vertical line Y is “in the range of 5 degree or less”-para. 0074).
The advantage of combining the teachings of Fukuda is that in doing so would provide a conventional MIG welding technique of inclining the weld wire to a direction of travel (para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda, Komatsu, para. 0073 and 0075), which would aid in improving the weld zone by preventing the formation of a brittle intermetallic compound layer a the welded interface between the members (para. 0029).
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image5.png
    182
    167
    media_image5.png
    Greyscale

Figure 4 of Fukuda

    PNG
    media_image11.png
    314
    624
    media_image11.png
    Greyscale

Figure 5 of Fukuda

Fukuda, as currently relied upon, further teaches the shielding gas (32) being emitted from the leading end portion along the welding wire (26) (as shown above).
The advantage of combining the teachings of Fukuda is that in doing so would provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061) along the welding line.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Shimizu, as modified by Fukuda, Komatsu, and Egawa by adding to the welding torch of Shimizu, with the teachings of Fukuda, in order to provide a gas to the members being welded, thereby isolating the weld metal from the atmosphere (para. 0055), which would provide shielding performance (para. 0061) along the welding line.
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image12.png
    330
    524
    media_image12.png
    Greyscale

As shown above, straight line between P/14 and E/15).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation including the welding line being a curved line.  
As detailed above, Komatsu and Egawa teach using curved lines.
	Regarding claim 13, the primary combination, as applied in claim 1, teaches each claimed limitation including wherein the preliminary line does not touch the first straight line before reaching the fourth end.

    PNG
    media_image4.png
    378
    703
    media_image4.png
    Greyscale

	Shimizu further teaches the preliminary line does not touch the first straight line before reaching the fourth end (Here, the first straight line is considered an imaginary line that extends as shown above.  The preliminary line, is an actual line that is being welded and which does not touch the imaginary first straight line.).



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761